United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              June 11, 2007
                       FOR THE FIFTH CIRCUIT
                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40206
                       _____________________

UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

                              versus

OSWALDO PEREIRA-CARBALLO,

                                           Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:05-CR-896-ALL
_________________________________________________________________

Before JOLLY, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Oswaldo Pereira-Carballo (Pereira) pled guilty to a single-

count indictment charging that he illegally entered the United

States after having been deported.     The presentence report (PSR)

recommended that Pereira’s offense level be increased by 16 levels

based upon Pereira’s 2002 conviction for assault with a dangerous

weapon in the District of Columbia.     According to the indictment

Pereira “assaulted Wilmer Ruiz with a dangerous weapon, that is, a

machete.”   The district court agreed, noting that Pereira’s prior

offense was “labeled very clearly in the official charging papers


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
as an assault with a dangerous weapon,” and sentenced Pereira to 57

months of imprisonment.

     Pereira argues that his assault with a dangerous weapon

conviction in the District of Columbia does not qualify as a crime

of violence because it “can be committed in ways that do not

involve the attempt to cause or the causation of any type of bodily

injury.”    This argument is frivolous.   Under our precedent, the

generic contemporary meaning of aggravated assault does not require

that the defendant have caused or intended to cause bodily injury.

See United States v. Sanchez-Ruedas, 452 F.3d 409, 413-14 (2006);

United States v. Saucedo-Roman, 202 Fed. Appx. 723, 724 (5th Cir.

2006) (unpublished). We therefore find that the district court did

not err in concluding that Pereira’s prior offense is a crime of

violence.

     Pereira also argues that the “felony” and “aggravated felony”

provisions of § 1326(b)(1) and (2) are unconstitutional facially

and as applied to this case.   He acknowledges however, that this

argument is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998), but raises it to preserve the challenge for

further review.

     The judgment of the district court is

                                                         AFFIRMED.




                                 2